

116 HRES 637 IH: Expressing support for the designation of October 2019 as “National Youth Justice Action Month”.
U.S. House of Representatives
2019-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 637IN THE HOUSE OF REPRESENTATIVESOctober 17, 2019Mr. Cárdenas (for himself and Mr. Trone) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONExpressing support for the designation of October 2019 as National Youth Justice Action Month.
	
 Whereas the historical role of the juvenile court system is to rehabilitate and treat young offenders while holding them accountable and maintaining public safety, and the juvenile court system is therefore better equipped to work with youth than the adult criminal justice system, which is punitive in nature;
 Whereas youth are developmentally different from adults, and those differences have been— (1)documented by research on the adolescent brain; and
 (2)acknowledged by the Supreme Court of the United States, State supreme courts, and many State and Federal laws that prohibit youth under the age of 18 from taking on major adult responsibilities such as voting, jury duty, and military service;
 Whereas youth who are placed under the commitment of the juvenile court system are able to access age-appropriate services and education and remain closer to their families, which reduces the likelihood that those youth will commit offenses in the future;
 Whereas, every year in the United States, an estimated 76,000 youth are tried, sentenced, or incarcerated as adults, and most of those youth are prosecuted for nonviolent offenses;
 Whereas most laws allowing the prosecution of youth as adults were enacted before the publication of research-based evidence by the Centers for Disease Control and Prevention and the Office of Juvenile Justice and Delinquency Prevention of the Department of Justice demonstrating that prosecuting youth in adult court actually decreases public safety as, on average, youth prosecuted in adult court are 34 percent more likely to commit future crimes than youth retained in the juvenile court system;
 Whereas youth of color, youth with disabilities, and youth with mental health issues are disproportionally represented at all stages of the criminal justice system;
 Whereas it is harmful to public safety and to young offenders to confine youth in adult jails or prisons where they are significantly more likely to be physically and sexually assaulted and are often placed in solitary confinement;
 Whereas youth sentenced as adults receive an adult criminal record that hinders future education and employment opportunities;
 Whereas youth who receive extremely long sentences deserve an opportunity to demonstrate their potential to grow and change; and
 Whereas, in October, people around the United States participate in Youth Justice Action Month to increase public awareness of the issues facing youth transferred to the adult criminal justice system and to provide people across the United States with an opportunity to develop action-oriented events in their communities: Now, therefore, be it
	
 That the House of Representatives— (1)acknowledges that the collateral consequences normally applied in the adult criminal justice system should not automatically apply to youth arrested for crimes before the age of 18;
 (2)expresses support for the designation of National Youth Justice Action Month; and (3)recognizes and supports the goals and ideals of National Youth Justice Action Month.
			